DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that it is not clear whether Holscher teaches a multistrand wire. Examiner disagrees. It is clearly shown in FIG 3 and 4 the specification discloses that two conductors (26) are connected to the connector (18). The conductors (26) are also insulated prior to being wound and are insulated from other conductors. Thus, the argument is not persuasive.
Applicant argues that Holscher does not disclose removing the insulation from the multistrand cable. On the contrary, Holscher discloses in the specification that the insulation is removed to connected the cable to the connector.

    PNG
    media_image1.png
    171
    1074
    media_image1.png
    Greyscale

Regarding the use of at least 10 wires for the multistrand cable, Hoerz discloses the use of at least 10 wires as a conductor.
Applicant argues that Graf only teaches hot crimping on a single winding wire, and there is no teaching to combine Graf with Holscher. Holscher already teaches the use of heat to burn off insulation, but does not disclose hot crimping. Thus, it would be obvious to incorporate Graf’s hot crimping into Holscher.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 recites “≥ 10 wires.” Examiner recommends amending the claim to recites “greater than 10 wires” instead.
Claim 15 recites “the conductive stud,” which should be “the conductive member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al. (DE 10 2015 211 356 A1) in view of Graf et al. (WO 2016112937 A1).
Regarding claim 1, Holscher teaches a method of manufacturing a stator assembly (132) for an electric motor or generator (130) comprising: 
providing a plurality of stator windings (10), each stator winding (10) formed from a multistrand cable (FIG 3, 4) that comprises a plurality of wires (26) that are electrically insulated ([0030]); 

    PNG
    media_image2.png
    145
    615
    media_image2.png
    Greyscale

connecting an end of the multistrand cable of each stator winding (10) to a respective conductive stud (18); and 
after connecting, mounting the stator windings (10) in a stator housing (140, 144);
the method comprises removing the electrical insulation between the ends of the plurality of wires (26) at the end of the multistrand cable that is connected to the conductive stud (18).

    PNG
    media_image3.png
    515
    414
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    397
    458
    media_image4.png
    Greyscale

	Holscher fails to disclose wherein the plurality of wires comprises ≥ 10 wires.
	Graf teaches wherein the plurality of wires (24) comprises ≥ 10 wires (FIG 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Holscher to incorporate Hoerz to teach wherein the plurality of wires comprises ≥ 10 wires, for the advantages of increasing conductivity while keeping the cable flexible during assembly and production as disclosed in Holscher ([0029]). 
Regarding claim 5/1, Holscher in view of Graf was discussed above in claim 1. Holscher fails to teach wherein the multistrand cable of each stator winding is connected to the conductive stud by crimping.
Graf teaches wherein the multistrand cable (24) of each stator winding (5) is connected to the conductive stud (9) by crimping ([0010]).

    PNG
    media_image5.png
    142
    604
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Holscher to incorporate Graf to teach wherein the multistrand cable of each stator winding is connected to the conductive stud by crimping, as disclosed in Graf the method of welding or crimping is easily interchangeable to one of ordinary skill in the art.
Regarding claim 6/5, Holscher in view of Graf was discussed above in claim 5. Graf further teaches wherein the crimping is thermal crimping ([0010] hot crimping), and wherein the thermal crimping causes said removal of the electrical insulation (Holscher discloses the method of burning off insulation from the conductors).
Regarding claim 7/1, Holscher was discussed above in claim 1. Holscher further teaches wherein the multistrand cable of each stator winding (10) is connected to the conductive stud (18) by soldering or brazing ([0032]).

    PNG
    media_image6.png
    116
    613
    media_image6.png
    Greyscale

	Regarding claim 17/1, Holscher in view of Graf was discussed above in claim 1. Holscher further teaches wherein removing the electrical insulation between the ends of the plurality of wires (26) at the end of the multistrand cable that is connected to the conductive stud (18) comprises removing the electrical insulation from the ends of each of the plurality of wires simultaneously (Holscher discloses the two layers of wires are brought together then the insulation is removed).

Regarding claim 8, Holscher teaches a stator assembly (132) for an electric motor or generator (130), the stator assembly (132) comprising: 
a stator housing (140, 144); 
a plurality stator windings (10) located in the stator housing (140, 144), wherein each stator winding (10) is formed from a multistrand cable that comprises a plurality of wires (26) that are electrically insulated from one another along at least parts of their lengths, and each stator winding (10) is connected a respective conductive stud (18) of a plurality of connective studs;
the electrical insulation between the plurality of wires (26) of the multistrand cable has been removed at the end of the multistrand cable that is connected to the respective conductive stud (18); and
a plurality of electrically conductive busbars (32) in electrical connection with the conductive studs (18) for supplying different phases of an AC voltage supply to different windings (10), wherein the busbars (32) are repeatedly engageable and disengagable (through screws 22) with the conductive studs (18) so as to be electrically connected and disconnected from the respective windings (10) via the respective conductive studs (18).

    PNG
    media_image3.png
    515
    414
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    397
    458
    media_image4.png
    Greyscale

	Holscher fails to disclose wherein the plurality of wires comprises ≥ 10 wires.
	Graf teaches wherein the plurality of wires (24) comprises ≥ 10 wires (FIG 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Holscher to incorporate Hoerz to teach wherein the plurality of wires comprises ≥ 10 wires, for the advantages of increasing conductivity while keeping the cable flexible during assembly and production as disclosed in Holscher ([0029]). 
Regarding claim 9/8, Holscher in view of Graf was discussed above in claim 8. Holscher further teaches wherein each stator winding (10) is permanently connected (soldering or welding) to the respective conductive stud (18).
Regarding claim 10/8, Holscher in view of Graf was discussed above in claim 8. Holscher further teaches wherein each busbar (32) is connected to a plurality of conductive studs (18).
Regarding claim 11/8, Holscher in view of Graf was discussed above in claim 8. Holscher further teaches wherein the multistrand cable is permanently connected to the conductive stud (18), and wherein an end portion of the multistrand cable is located in a barrel (FIG 6) of the conductive stud (18).
Holscher fails to teach a crimped barrel of the conductive stud.
Graf teaches a crimped barrel (19) of the conductive stud (15).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Holscher to incorporate Graf to teach a crimped barrel of the conductive stud, as disclosed in Graf the method of welding or crimping is easily interchangeable to one of ordinary skill in the art.
Regarding claim 12/11, Holscher in view of Graf was discussed above in claim 11. Graf further teaches wherein the crimping is thermal crimping ([0010] hot crimping).
Regarding claim 13/8, Holscher in view of Graf was discussed above in claim 8. Holscher further teaches wherein the multistrand cable of each stator winding (10) is permanently connected to the conductive stud by soldering or brazing ([0032]).
Regarding claim 14/8, Holscher in view of Graf was discussed above in claim 8. Holscher further teaches an electrical motor or generator (130) comprising the stator (132) of claim 8.

Regarding claim 15, Holscher teaches a method of manufacturing a stator assembly (132) for an electric motor or generator (130) comprising: 
providing a plurality of stator windings (10), each stator winding (10) formed from a multistrand cable (FIG 3, 4) that comprises a plurality of wires (26) that are electrically insulated from one another (each layer insulated; [0030]); 

    PNG
    media_image2.png
    145
    615
    media_image2.png
    Greyscale

connecting an end of the multistrand cable of each stator winding (10) to a respective conductive member (18); and 
mounting the plurality of stator windings (10) in a stator housing (140, 144).  
Holscher fails to teach wherein the plurality of wires comprises ≥ 10 wires;
connecting the conductive member using thermal crimping, wherein the thermal crimping removes the electrical insulation between the ends of the plurality of wires at the end of the multistrand cable that is connected to the conductive stud.
Graf teaches wherein the plurality of wires (24) comprises ≥ 10 wires (FIG 5); 
connecting the conductive member (15) using thermal crimping ([0010] hot crimping), wherein the thermal crimping removes the electrical insulation (Holscher discloses burning off the insulation) between the ends of the plurality of wires (24) at the end of the multistrand cable that is connected to the conductive stud (15).

    PNG
    media_image5.png
    142
    604
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Holscher to incorporate Graf to teach wherein the plurality of wires comprises ≥ 10 wires; connecting the conductive member using thermal crimping, wherein the thermal crimping removes the electrical insulation between the ends of the plurality of wires at the end of the multistrand cable that is connected to the conductive stud, as disclosed in Graf the method of welding or crimping is easily interchangeable to one of ordinary skill in the art, and for the advantages of increasing conductivity while keeping the cable flexible during assembly and production as disclosed in Holscher ([0029]).
Regarding claim 2/15, Holscher in view of Graf was discussed above in claim 15. Holscher further teaches arranging a plurality of busbars (32) in the stator (132), wherein each busbar (32) is electrically connected to a plurality of the stator windings (10) via their conductive studs (18) for supplying a same phase of an AC voltage supply to these different windings (10); 
wherein each busbar (32) is reversibly connected to each conductive stud (18) to which it is electrically connected (FIG 6).

    PNG
    media_image7.png
    364
    472
    media_image7.png
    Greyscale

Regarding claim 4/15, Holscher in view of Graf was discussed above in claim 15. Holscher further teaches wherein connecting the multistrand cable of each stator winding (10) to a conductive stud (18) comprises permanently connecting (soldering or welding) the multistrand cable of each stator winding (10) to the conductive stud (18).
	Regarding claim 16/15, Holscher in view of Graf was discussed above in claim 15. Holscher further teaches wherein removing the electrical insulation between the ends of the plurality of wires (26) at the end of the multistrand cable that is connected to the conductive stud (18) comprises removing the electrical insulation from the ends of each of the plurality of wires simultaneously (Holscher discloses the two layers of wires are brought together then the insulation is removed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834